UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 13, 2011 ASCENT MEDIA CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-34176 26-2735737 (State or other jurisdiction of Incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 12300 Liberty Boulevard Englewood, Colorado 80112 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (720) 875-5622 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 13, 2011, Ascent Media Corporation issued a press release announcing that its cash tender offer for any and all of the outstanding Floating Rate Notes due 2027 (CUSIP No. 58962FBC3) (the “Meridian Notes”) issued by Meridian Funding Company, LLC, a Delaware limited liability company, has expired, without the conditions thereto being satisfied, and was not extended.No Meridian Notes will be purchased in the tender offer, and all Meridian Notes tendered pursuant to the tender offer will be promptly returned to the tendering holders and no consideration will be paid. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is herein incorporated by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Exhibit Number Description Press release dated June 13, 2011, re: the termination of the tender offer. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 14, 2011 ASCENT MEDIA CORPORATION By: /s/ William E. Niles Name: William E. Niles Title: Executive Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press release dated June 13, 2011, re: the termination of the tender offer.
